Citation Nr: 1307998	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to September 1991 and from June 1993 to February 1996.  In a February 2003 Administrative decision, it was determined that the Veteran's character of service for the period from January 1994 to February 1996, was a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that reopened a previously-denied claim for service connection for PTSD and denied the claim on its merits.

In his August 2010 substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  The Veteran asked to reschedule the original hearing, and then failed to report on the rescheduled date in April 2012.  As such, his hearing request is deemed withdrawn.  

The Board observes that the RO adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record reveals diagnoses of various acquired psychiatric disorders, to include PTSD, mood disorder, major depressive disorder, and alcohol dependence.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the claim on appeal to include all currently diagnosed acquired psychiatric disorders.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

As discussed in further detail below, the Board is reopening the claim for service connection because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue are addressed in the REMAND portion of the decision below and the claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. The Veteran's claim for service connection for PTSD was previously denied in June 2004 by the RO.  Though the Veteran initiated an appeal of this decision, he did not file a Substantive Appeal and the decision became final.

2. The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The June 2004 RO rating decision that denied service connection for PTSD is final.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 20.1103 (2012).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the claim for service connection for an acquired psychiatric disorder herein is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  However, consideration of the merits of the claim is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

The Veteran first sought service connection for this condition in March 2003.  The RO denied his claim in a June 2004 rating decision, as it found neither a current diagnosis of PTSD nor a verified stressor.  The Veteran filed a timely NOD with the June 2004 decision denying his claim.  The RO issued a Statement of the Case in July 2004 that continued to deny his claim, but the Veteran did not file a Substantive Appeal following the Statement of the Case.  No additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§20.1103, 20.1105 (2012). 

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim; rather it need only be probative in regard to each element that was a specified basis for the last disallowance).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The prior evidence considered in the final June 2004 denial consisted of the Veteran's service treatment records, private treatment records from Rusk Hospital dated April 1997, VA treatment records dated August 2003 to October 2003, a PTSD Questionnaire and lay statement from the Veteran's father dated July 2003, stressor statements, and the Veteran's lay statements.  The bases of the final denial were the absence of evidence of a current diagnosis of PTSD and unverified stressor.  

New evidence added to the record since the June 2004 rating decision consists of VA treatment records dated October 2008 to June 2012, numerous lay statements from the Veteran and his friends and family, and service personnel records.

The regulation at 38 C.F.R. § 3.156(c) provides that, under certain circumstances, if official service department records are added to the file after VA issues a decision on a claim, VA will reconsider the claim.  Additional service personnel records were associated with the file in October 2009.  These records are relevant because they reflect Desert Storm service, which was not confirmed at the time of the prior denial.  In this case, because the newly-associated service personnel records are relevant official service department records that existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2012).

Moreover, the newly submitted treatment records include VA psychiatric treatment notes showing clinical impressions and diagnoses of PTSD, mood disorder, major depressive disorder, and alcohol dependence.  The absence of evidence of a current disability was one of the elements of service connection upon which the prior denial was based.  Accordingly, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  It is therefore material and sufficient to reopen the previously-denied claim.  Shade, supra.  The Board reopens the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder for a de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

The Board notes that the RO reopened the Veteran's claim in the December 2009 rating decision, July 2010 statement of the case, and September 2012 supplemental statement of the case and denied it on the merits.  The Board herein grants the Veteran's claim to the extent that it is reopened.  Therefore, he is not prejudiced by the Board's actions herein.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993). 


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  For the reasons that follow, his claim must be remanded.

Here, the VA treatment records show that the Veteran has been diagnosed with various acquired psychiatric disorders, to include PTSD, mood disorder, major depressive disorder, and alcohol dependence.  The Veteran has consistently asserted throughout the appeal period that his psychiatric symptoms are associated with his service in Desert Storm.  

Treatment records generated during the period of service for which VA benefits are barred show complaints of depression and suicidal ideation.  Personnel records show that the Veteran was deployed in Saudi Arabia from January 1991 to May 1991, during his honorable first period of service.  The Veteran's claimed stressors include seeing dead bodies, seeing colleagues wounded, driving past burning vehicles, being subjected to SCUD missile attacks, almost being fired upon, and passing close to Iraqi soldiers and not being permitted to fire upon them.  The Board notes that in December 2009 VA issued a formal finding of unverified stressor.  However, this was prior to the July 12, 2010 amendment made to 38 C.F.R. § 3.304(f)(3) that liberalized, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended rule states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Given the Veteran's claimed stressors, the amended provision at 38 C.F.R. § 3.304(f)(3) may apply to him if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  In this case, the Board finds that the record does not contain sufficient evidence for the Board to make a decision on the claim.  Therefore, a remand is necessary to afford the Veteran a VA examination to address the etiology of any currently-diagnosed acquired psychiatric disorder

The Board also notes that the service personnel records for the first period of service are incomplete.  The missing records may be relevant as to whether the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  Another attempt to obtain these should be sought.  

Finally, the most recent VA treatment records in the claims file are dated June 2012.  The Veteran may have received additional treatment in the intervening time.  Therefore, on remand, relevant VA treatment records from the Temple VA Medical Center (VAMC) dated from June 2012 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Temple VAMC dated from June 2012 to the present which are relevant to mental health.

2.  Make further attempts to obtain the Veteran's personnel records for his period of active service from 1988 to 1991.  Efforts in this regard should include the repository of National Guard records, with whom the Veteran apparently served between 1991, and his second period of active duty that commenced in 1993.  All attempts to secure these records, and any response received, must be documented.  If advised that the Veteran's records are unavailable, issue a Formal Finding of Unavailability and notify the Veteran of that fact and of the forms of evidence he may submit in lieu of his missing service records.  

3.  Then, schedule the Veteran for an appropriate VA psychiatric examination to address the etiology of any currently-diagnosed acquired psychiatric disorder.

The examiner should review the Veteran's claims file in conjunction with his examination.  After conducting a relevant examination of the Veteran, the examiner should state whether the Veteran has PTSD, and if so, the stressors identified as producing that disorder should be set forth.  If the Veteran does not have PTSD, the elements of the criteria for that diagnosis that are lacking should be set forth.  

In the event the Veteran has psychiatric disorders other that PTSD, the examiner should offer an opinion as to whether it is at least as likely as not any such disorder was incurred in service between June 1988 and September 1991, or between June 1993 and January 1994.  

An explanation for the conclusions reached should be set forth.   

If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4.  The agency of original jurisdiction (AOJ) should then readjudicate the Veteran's claim.  If action remains adverse to the Veteran, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


